Citation Nr: 1430466	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  99-04 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to March 14, 1994, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include consideration of entitlement to a TDIU on an extra-schedular basis pursuant to 38 C.F.R. §§ 3.321(b) and 4.16(b).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and C.B., M.D.



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from October 1986 to October 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2001 RO rating decision.  In that decision, the RO: (1) granted an earlier effective date of March 14, 1994 for the award of a 40 percent rating for residuals of low back injury with disc involvement and fibromyositis; (2) granted an earlier effective date of March 14, 1994 for the award of a 40 percent rating for fibromyalgia syndrome; and (3) granted a TDIU, effective March 14, 1994. 

For purposes of clarity, a brief recitation of pertinent portions of the factual and procedural history of these claims follows. 

The Veteran filed a claim for service connection for residuals of a back injury on January 25, 1991.  The RO granted service connection and assigned a 10 percent rating for residuals of a low back injury with probable L5-S1 disc degeneration, effective January 25, 1991 (the date of claim). 

The next document in the claims file is a November 23, 1992 statement in support of claim (VA Form 21-4138), which is a claim for an increased rating for the Veteran's service-connected back injury residuals. 

In March 1993, the RO granted an increased, 20 percent rating for the Veteran's service-connected back disability, which it recharacterized as residuals of a low back injury with disc involvement and fibromyositis, effective November 23, 1992. The Veteran filed a notice of disagreement (NOD) with the rating assigned in April 1993, the RO issued a statement of the case (SOC) in August 1993, and the RO accepted the Veteran's October 1993 request for an RO hearing as his substantive appeal. 

In an October 1998 rating decision, the RO continued the 40 percent rating for the service-connected low back injury with probable disc degeneration and fibromyositis and denied entitlement to a TDIU.  The Veteran filed a NOD regarding this rating decision in January 1999 and a SOC was issued later that month.  Thereafter, in the February 2001 rating decision on appeal, the RO revised previous RO rating decisions based on "difference of opinion" pursuant to 38 C.F.R. § 3.105(b).  The Veteran filed an NOD with the assigned effective dates in August 2001.  The RO did not issue a statement of the case (SOC), but, rather, issued a supplemental SOC (SSOC) as to these issues in September 2001. 

In August 2002, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) in Washington, D.C.; a transcript of that hearing is of record. In November 2002, the Board remanded the claim for an effective date prior to March 14, 1994 for the award of a TDIU to the RO, instructing the RO to issue a SOC as to this claim.  After issuance of a SOC in January 2003, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) later that month. 

In May 2003, the Board denied an effective date prior to March 14, 1994 for the award of a TDIU.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2004, counsel for the Veteran and the VA Secretary filed a Joint Motion for Remand; later that month, the Court issued an Order granting the Joint Motion, vacating the Board's May 2003 decision and remanding the matter on appeal to the Board for proceedings consistent with the Joint Motion.  In the Joint Motion, the parties also indicated that, in August 2001 the Veteran filed a timely NOD as to, but the RO failed to issue an SOC as to "the issues of an earlier effective date for increased disability rating [sic] for appellant's service-connected low back disability, and for an earlier effective date for the award of service connection for fibromyalgia."  See Joint Motion, at 8. 

In April 2005, the Board remanded these matters to the RO for further action (although, at that time, the claims involving the low back disability were characterized as entitlement to a rating in excess of 10 percent for residuals of a low back injury with disc involvement and fibromyositis prior to November 23, 1992 and entitlement to a rating in excess of 20 percent for residuals of a low back injury with disc involvement and fibromyositis, prior to March 14, 1994).  In July 2005, the RO issued a SOC on the matters of entitlement to an effective date prior to March 14, 1994 for the award of service connection for fibromyalgia syndrome, and the matters of earlier effective dates for increased ratings for residuals of a low back injury with disc involvement and fibromyositis (although the latter issues were characterized as the Board had characterized them in the April 2005 remand).  The Veteran's attorney filed a substantive appeal on those issues in August 2005.  In July 2005, the RO also issued a SSOC reflecting the continued denial of an effective date prior to March 14, 1994 for the award of a TDIU. 

In February 2006, the Veteran and Dr. C.B., a private physician, testified during a Board hearing before the undersigned VLJ in Washington, D.C.; a transcript of the hearing is of record. 

In June 2006, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for additional development. After completing the requested action, the AMC continued to deny each claim (as reflected in an April 2007 SSOC), and returned these matters to the Board for further appellate consideration. 

The Board notes that, in proceedings before the Court, and throughout much of this appeal, the Veteran was represented by a private attorney.  However, in September 2007, the Veteran executed a VA Form 21-22, authorizing The American Legion to represent him in this appeal.  The Board has recognized the change in representation. 

In January 2008, the Veteran testified during a third Board hearing before the undersigned VLJ in Washington, D.C. (with representation by The American Legion); a transcript of the hearing is of record. 

In June 2008, Board recharacterized the claims for earlier effective dates for the awards of higher ratings for the service-connected back disability, consistent with what the Veteran had requested and the RO had adjudicated. 

Also, in June 2008, the Board denied the claims for an effective date prior to November 23, 1992 for the award of an increased, 20 percent rating for residuals of low back injury with disc involvement and fibromyositis, an effective date prior to March 14, 1994 for the award of an increased, 40 percent rating for residuals of low back injury with disc involvement and fibromyositis, and an effective date prior to March 14, 1994 for the award of a TDIU.  The Board also granted an effective date of November 23, 1992 for the award of service connection for fibromyalgia syndrome.  In an August 2008 rating decision, implementing the Board decision, the RO awarded an earlier effective date of November 23, 1992 for fibromyalgia syndrome, evaluated as 40 percent disabling.  In August 2008, the Veteran filed a Motion for Reconsideration of the Board's June 2008 decision.  This motion was denied in October 2008. 

The Veteran appealed the June 2008 Board decision to the Court.  In a May 2010 decision, the Court affirmed the Board's decision that granted an effective date of November 23, 1992, for the award of service connection for fibromyalgia syndrome and vacated the Board's decision with regard to the claims for earlier effective dates for the award of increased ratings for the low back disability and the claim for an earlier effective date for the award of a TDIU, remanding those claims to the Board for further proceedings consistent with the Court's opinion. 

In the May 2010 decision, the Court indicated that the reasons for vacating the Board's decision with regard the claim for an earlier effective date for the award of a TDIU, and the Court found that (1) the November 23, 1992 statement from the Veteran was an informal claim for a TDIU; (2) the Board did not compare the Veteran's income in 1991 and 1992 to the poverty thresholds for those years; (3) the evidence shows that the Veteran was last employed in September 1992; and (4) the Board failed to address the Veteran's unemployment from September 1992 until March 1994, a statement from a Social Security Administration (SSA) counselor, and entitlement to a TDIU on an extra-schedular basis.

In August 2011, the Board denied the claim for an effective date prior to November 23, 1992, for the award of an increased, 20 percent rating for residuals of a low back injury with disc involvement and fibromyositis and the claim for an effective date prior to March 14, 1994, for the award of an increased, 40 percent rating for residuals of a low back injury with disc involvement and fibromyositis.  Also, in August 2011, the Board remanded the claim for entitlement to an effective date prior to March 14, 1994, for the award of a TDIU, to include consideration of entitlement to a TDIU on an extra-schedular basis pursuant to 38 C.F.R. §§ 3.321(b) and 4.16(b), to the RO, via the AMC in Washington, D.C, for further development. 

In November 2012, the Board again remanded the claim for entitlement to an effective date prior to March 14, 1994, for the award of a TDIU, to include consideration of entitlement to a TDIU on an extra-schedular basis pursuant to 38 C.F.R. §§ 3.321(b) and 4.16(b), to the RO, via the AMC in Washington, D.C, for further development.  After completing the requested development, the agency of original jurisdiction (AOJ) continued to deny the claim (as reflected in a May 2013 SSOC), and returned this matter to the Board for further appellate consideration.

In July 2013, the Board once again remanded the claim for entitlement to an effective date prior to March 14, 1994, for the award of a TDIU, to include consideration of entitlement to a TDIU on an extra-schedular basis pursuant to 38 C.F.R. §§ 3.321(b) and 4.16(b), to the RO, via the AMC in Washington, D.C, for further development.  After completing the requested development, the AOJ continued to deny the claim (as reflected in a November 2013 SSOC), and returned this matter to the Board for further appellate consideration.

In December 2013, after the issuance of the November 2013 SSOC, the Veteran submitted additional argument in support of his appeal without a waiver of initial RO consideration.  However, such a waiver is not required as this argument was duplicative of argument that had been previously submitted.   See 38 C.F.R.            § 20.1304 (2013).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals duplicates of records and adjudicatory documents pertinent to the matter on appeal.  A review of the documents in VBMS reveals a May 1994 VA treatment note; such document was considered in the November 2013 SSOC.  The remaining documents in VBMS are either duplicative of those contained in the paper claims file or irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  Pertinent to this appeal, service connection has been awarded for fibromyalgia, rated as 40 percent disabling  since November 23, 1992; and for residuals of low back injury, rated as 10 percent disabling from January 25, 1991 to November 23, 1992, and as 20 percent disabling from November 23, 1992 to March 14, 1994.  His combined rating was 10 percent from January 25, 1991 to November 23, 1992 and 50 percent from November 23, 1992 to March 14, 1994. 

2.  The Veteran filed an informal claim for TDIU on November 23, 1992.

3.  The Veteran's income for the calendar year 1991 was below the United States Department of Commerce poverty threshold and, hence, he was not gainfully employed for that calendar year.

4.  The Veteran's income for the calendar year 1992 exceeded the United States Department of Commerce poverty threshold and, hence, he was gainfully employed for that calendar year.

5.  It was not factually ascertainable that that a TDIU rating was warranted within the one-year period prior to March 14, 1994.






CONCLUSION OF LAW

The claim for an effective date earlier than March 14, 1994, for the award of a TDIU, to include consideration of entitlement to a TDIU on an extra-schedular basis pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) is without legal merit.  38 U.S.C.A. §§ 5110(a), 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.400, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

As regards to the Veteran's earlier effective date claim, the Veteran and his representative have been notified of the reasons for the denial of the claim, and have been afforded opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, this claim lacks legal merit.  As the law, and not the facts, is dispositive of this claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

The record also reflects this matter has been referred to the Director of Compensation Service for consideration of whether an extra-schedular award of TDIU, prior to March 14, 1994, was warranted under the provisions 38 C.F.R.       §§ 3.321(b) and 4.16(b), as requested by the Board in its August 2011, November 2012 and July 2013 remands.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board points out that that the Veteran was provided the opportunity to orally set forth his contentions during his hearing before the undersigned VLJ on three occasions.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the June 1997, August 2002 and January 2008 hearings, the undersigned VLJ enumerated the issues on appeal, which then included entitlement to TDIU or an earlier effective date TDIU.  The Veteran testified as to his employment history, the required duties of his employment as a maintenance supervisor and the circumstances surrounding his claim for benefits.  The hearing transcripts also reflect appropriate exchanges between the Veteran, his attorney or representative, his witness and the undersigned Veteran Law Judge.  Therefore, not only were the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearings were legally sufficient.

II. Factual Background

On January 25, 1991, the Veteran filed his initial Application for Compensation or Pension (VA Form 21-526), seeking service connection for a back injury that he sustained in April 1987.

In a February 1991 VA examination report, the Veteran indicated that he had worked as a supervisor from October 1988 to July 1989 and as a delivery driver from November 1989 to December 1989.

An October 1992 VA hematology treatment note contained a diagnosis of possible fibromyalgia.

On November 23, 1992, the Veteran filed a claim for an increased rating for his service-connected back injury residuals.  He wrote that he was "having difficulty with obtaining employment and unable to ambulate continually over an average 8 hour work day" due to his condition.

A January 1993 VA examination report reflects the Veteran's reports that he had been unemployed since September 1992, when he was let go from his job because he was unable to perform the job requirements secondary to his medical condition.  A diagnosis of progressive and chronic fibromyositis was made.

A February 1993 VA treatment note indicates that the Veteran had a history of fibromyalgia and contained an assessment of decreased cervical range of motion and pain that "appeared to limit [the Veteran's] personal [and] occupational function."

A May 1993 VA treatment note indicated that the Veteran had been provided with stretching exercises and advised to participate in a light aerobics program in order to reduce trigger point exacerbations.  The provider noted that the Veteran's condition had improved and worsened over the course of the therapy and that, at the time of the final evaluation, his cervical range of motion had improved.

In a July 1993 statement, the Veteran reported that his total income from employment for the calendar year 1991 was $4,800.00 and that his total income from employment for the calendar year 1992 was $9,100.00.

An August 1993 VA behavioral medicine clinic report indicated that the Veteran had been referred for evaluation of idiopathic pain and stiffness, which had not responded to fibromyalgia treatment.  He reported that he was currently unemployed and that he had last worked for a packing plant as a maintenance supervisor during late 1992 and early 1993.  He identified his primary problem as generalized pain and stiffness in the muscles of his extremities and, to a lesser degree, his trunk.

In an October 1993 substantive appeal, the Veteran wrote that he was unable to seek gainful employment due to his present condition.

During a November 1993 DRO hearing, the Veteran testified that he last worked in August of the previous year as a maintenance supervisor for a meat packing facility.  He stated that one of his "difficulties" with this employment was that the machinery was unable to function in the atmosphere of the facility (40 degrees and below and humid), forcing him to work a seven day week and preventing him from having weekends to rest.  He had seen an employment counselor, who determined that could seek some "type of rehabilitation to work in something with low stress" but that they hadn't been able to come up with a low stress occupation.  The longest he had ever worked since service was almost 90 days at one stretch and then "when they started seven days a week, it was just too much."

In a March 12, 1994 private psychological evaluation, the examiner found that the Veteran's current level of dysfunction was significant and that the course of these difficulties is "irreversible."  The psychologist further noted that a "combination of deficits coupled with the characterological personality traits, chronic depression and physical disorder would preclude competitive gainful employment, usual social activities and routine social interactions."  This document was received by VA in August 1994.

The report of a May 1994 VA psychology consultation indicates that the Veteran had presented to discuss a private psychological evaluation.  This evaluation had concluded that the Veteran had severe psychological problems that were unlikely to change and rendered him unemployable.  The VA psychologist indicated that he had reviewed the report, including the test data reported, and found that the conclusion of this report did not seem warranted based upon the data cited in the report or the VA psychologist's interaction with the Veteran.

A June 1994 SSA decision noted that the Veteran had a high school education and that he had not performed any substantial gainful work activity since February 1992.

In a January 1995 DRO hearing, the Veteran testified that his three-month trial period as a maintenance supervisor for a meat packing plant ended due to his inability to perform the job.  He testified that he was unable to perform the duties required because of the temperature changes and moisture in the plant, particularly in the curing-type room and the chilling-type room.

During a February 2006 Board hearing, Dr. C. N., a neuroradiologist, provided testimony regarding his educational background and professional employment experience.  The physician testified that individuals with spinal injuries were often unemployable due to socioeconomic reasons as well as medical liability and insurance reasons on behalf of potential employers.  He testified that the Veteran was unable to maintain a job for more than 12 months as the Veteran's back was "bad" and he wasn't able to do a "daily basis kind of work" due to problems with fibromyalgia.  The Veteran testified that he held a job soon after service but was discharged in July for attendance; and that he had relocated to Ohio and had sought temporary employment, but was unable to maintain such temporary assignments as the employers would dismiss him or decline to hire him as a full-time employee when learning of his past back injury.

The report of an April 2006 private evaluation from Dr. C. N., a neuroradiologist, indicates that the Veteran had not been able to maintain employment since 1989 due to his service spine injury and the associated fibromyalgia, that he had worked for eight to nine continuous months in 1989 to 1990 and that he had only intermittent work since that time.  The Veteran had an abnormal gait, used a cane to ambulate, had difficulty with sitting, standing, and lifting for extended periods of time due to his spine disease and that these problems made him unemployable.  The author opined that the Veteran was unemployable solely due to his service-connected conditions since his discharge from service in 1989. 

During a January 2008 Board hearing, the Veteran testified that he had filed his original claim in 1990 with his county veterans service officer, that he had lost confidence in this veterans service officer, and that he had filed a statement in November 1992 describing his difficulties in obtaining employment.  In a written statement submitted at this January 2008 hearing, the Veteran indicated that he had informed his county veterans' service officer that he was unable to work and had been recently turned down for employment in 1991 but had not written VA with such contentions until November 1992.

In a September 2012 opinion, the Director of Compensation Service considered whether the Veteran was entitled to extra-schedular consideration under 38 C.F.R. § 4.16(b) for the appellate period from November 23, 1992 to March 14, 1994.  The Director referenced the Veteran's January 1993 VA examination report, which found no postural abnormal fixed deformities and reflected the Veteran's reports of problems with his neck and paresthesia of the hands and feet.  The Director noted that outpatient treatment was noted to have shown complaints and treatment for pain, as well as complaints of headaches and diarrhea.  While a February 1993 outpatient record stated that the Veteran had reduced cervical range of motion and pain which appeared to limit personal and occupational functioning, a May 1993 report stated that the Veteran's condition had improved and worsened over the course of therapy and that his cervical range of motion had increased.  An August 1993 treatment report stated that the Veteran's primary problem was generalized pain and stiffness in the muscles of his extremities and, to a lesser degree, his trunk.  The Director noted that there were no medical opinions that indicated that the Veteran was unemployable due to service-connected disabilities from November 23, 1992 to March 14, 1994 and that the Veteran had good range of motion in the lumbar spine, he reported that his primary problem was pain in his joints, and that he was not hospitalized for any significant period of time due to his service-connected disabilities.  The Director determined that the totality of the evidence did not show that the Veteran would be unemployable in all environments, including a sedentary one, solely due to his service-connected disabilities and that entitlement to TDIU on an extra-schedular basis from November 23, 1992 to March 14, 1994 was not warranted.

In an April 2013 Memorandum, the AMC considered whether extra-schedular consideration under the provisions of 38 C.F.R. § 3.321(b) and 4.16(b) was warranted.  The AMC determined that there was clearly no unusual or exceptional disability pattern that rendered application of the regular criteria impractical pursuant to 38 C.F.R. § 3.321(b) and 4.16(b).

A September 2013 VA opinion found that the Veteran's service-connected low back injury with disc involvement and fibromyositis, as well as the impact of these conditions on his ability to perform in an occupational environment, overlapped and were intertwined, making it impossible to separate them.

In a November 2013 opinion, the Director of Compensation Service considered whether an extra-schedular rating under 38 C.F.R. § 3.321(b) and 4.16(b) prior to March 14, 1994 was warranted.  The Director noted the previous finding that the Veteran's two service-connected conditions, and the impact of these conditions on his ability to perform in an occupational environment overlapped, and were intertwined, making it impossible to separate them.  The Director also noted that a review of the Veteran's treatment records for the period of time prior to March 14, 1994, back to the initiation of his care at VA in 1990, revealed an uneven progression of his service-connected conditions.  The Director noted that the Veteran was seen in rheumatology from June 1992 to September 1994 with reports of increased generalized achiness and stiffness, with increasing involvement of the upper back and neck, pain with lifting the arms and paresthesias of numbness and tingling involving the hand and feet, with a diagnosis of fibromyalgia (fibromyositis) versus ankylosing spondylitis (which was eventually ruled-out).  The Veteran reported that due to his condition he had difficulty obtaining employment and was unable to ambulate continually over an average eight hour work day and had testified during a November 1993 hearing that he had last worked in August 1992 as a maintenance supervisor in a meat packing plant.

In the November 2013 opinion, the Director found that a review of the VA treatment records from December 1990 to September 1993 did not reveal that the Veteran's condition had a marked interference with his ability to be employed and there was no evidence of hospitalization or incapacitation.  Further, the Director found that a review of the treatment records for this period did not reveal an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule, noting that there were eight medical reports dated between August 1993 and February 1994, all of which were for psychological testing, psychology consultation and group therapy.  An August 1993 treatment note referenced challenges the Veteran was facing with his fibromyalgia and that he was waiting for the SSA determination before pursuing vocational rehabilitation and a May 1994 VA examiner disagreed with the psychological evaluation done by a private psychologist that the Veteran's severe psychological problems rendered him unemployable.  The Director further noted that the VA examiner and the Veteran were silent regarding the impact of his service-connected condition on his employability.  Finally, the Director concluded that the treatment records did not reveal that his service-connected disabilities had a marked interference with employment prior to March 14, 1994 and that entitlement to an extra-schedular TDIU for the period prior to March 14, 1994 was not warranted.

III. Analysis

The Veteran contends that an effective date of January 25, 1991, the date VA received his claim for service connection for a back injury, is warranted for the award of TDIU.  In the alternative, he contends that an effective date of November 23, 1992, the date he filed a claim for an increased rating, is warranted.  He further contends that such an award is warranted as he has not held full-time employment since discharge from service, that the SSA vocational expert found that there were no jobs appropriate for him and that there were several opinions of record suggesting that the Veteran was unemployable prior to March 1994.

Considering the entire record in light of the above, the Board finds that a TDIU, on an extra-schedular basis pursuant to 38 C.F.R. §§ 3.321(b) and 4.16(b), is not warranted. 

Generally, the effective date for an evaluation and award of compensation based on an original claim or a claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Specifically with regard to claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §3.151(a). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  See 38 C.F.R. §3.155(a).

Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b). 

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

In this case, the Veteran did not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU for the period prior to March 14, 1994.  Service connection had been in effect for fibromyalgia, rated as 40 percent disabling and a low back injury, rated as 20 percent rating.  The combined rating was 50 percent.

However, as noted above, a total rating, on an extra-schedular basis, may nonetheless be granted in exceptional cases (and pursuant to specifically prescribed procedures) when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (pursuant to 38 C.F.R.          § 4.16(b)).  Hence, consideration of whether the Veteran is, in fact, unemployable, is still necessary in this case.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

As previously indicated, the Veteran contends that an effective date of January 25, 1991, the date VA received his claim for service connection for a back injury, was warranted for the award of TDIU.  In the alternative, he contends that an effective date of November 23, 1992, the date he filed an informal claim for an increased rating, is warranted.  In a May 2010 Memorandum Decision, the Court determined that the Veteran filed an informal claim for TDIU on November 23, 1992.  The Board notes the Veteran could, therefore, theoretically receive an effective date dating back up to one-year prior, i.e., to November 23, 1991.  However, the Board does not find that the Veteran was rendered incapable of substantially gainful employment during the one-year period prior to November 23, 1992 due solely to service-connected disabilities, in light of him maintaining intermittent employment from September 1990 to September 1992. 

The Veteran has pointed to an April 2006 opinion from Dr. C. B. and an opinion from Dr. W. O. in support of his claim for extra-schedular TDIU prior to March 14, 1994.  However, the opinion from Dr. W. O., which was submitted to VA in approximately July 1999, is undated but indicates in the text that the Veteran was 40 years old at the time of this opinion, suggesting that it was drafted in 1998 based upon the Veteran's reported birth date.  This opinion found that the Veteran was "presently unemployable" due to his physical symptoms; the opinion did not provide any opinion as to whether the Veteran was employable prior to March 14, 1994 and hence is not probative as to the instant claim.  With regards to the opinion from Dr. C. N. (as reflected in the April 2006 report and his hearing testimony), this physician found that the Veteran was unemployable solely due to his service-connected conditions since his discharge from service in 1989.  However, this physician failed to address the Veteran's January 1995 testimony that his work as a maintenance supervisor for a meat packing plant ended due to his inability to perform the job, namely that he was unable to perform the duties required because of the temperature changes and moisture in the plant, particularly in the curing-type room and the chilling-type room, and work the required seven day week.  Moreover, this provider did not address a March 1998 response from the Veteran's former employer, which indicated that the Veteran had informed the employer that he was no longer available for work in early 1992, suggesting it was the Veteran who elected not to pursue temporary employment assignments.   As such, neither opinion supports an award of TDIU on an extra-schedular basis prior to March 14, 1994.

Moreover, the Board notes a private neuropsychological evaluation dated on March 12, 1994, in which the physician found that the combination of deficits coupled with the characterological personality traits, chronic depression and physical disorder would preclude competitive gainful employment for the Veteran.  However, this private treatment record was submitted by the Veteran in conjunction with his August 1994 statement, after the currently assigned effective date, and did not offer any opinion as to whether the Veteran was unemployable prior to March 14, 1994.

The Board notes that marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

In a March 1998 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran indicated that he had been employed as maintenance supervisor from July 1992 to September 1992 and that he had earned $3,000.00 per month.  He also reported that he had worked as temporary general labor from September 1990 to April 1992 and that he had earned $1,200.00 per month.  In addition, the Veteran submitted a W2 Form from calendar year 1992 indicated that his wages totaled $9,208.38; he also submitted other W2s which were either not legible or did not reflect a calendar year.  For calendar year 1991, the Veteran had reported earning $4,800.00, which is less than the United States Department of Commerce poverty threshold for one person in that year; therefore, the Veteran was not gainfully employed in calendar year 1991.  However, as the United States Department of Commerce poverty threshold for one person in the year 1992 was $7,299.00; the Veteran's employment in calendar year 1992 therefore cannot be found to be marginal, despite not lasting a full year.  As such, an award of TDIU cannot be awarded for the year 1992 as the Veteran had maintained gainful employment.

In addition, the Veteran has argued that the award of SSA benefits in a June 1994 decision, specifically, the findings of a vocational expert, also supports an award of a TDIU on an extra-schedular basis.  The text of the June 1994 SSA decision reflects the testimony of the vocational expert that the Veteran had acquired various skills that would transfer to sedentary clerical jobs and there were, hypothetically, no jobs that an individual could perform with the Veteran's age, education and work experience who had various physical limitations.  First, the Board notes that this testimony reflected a response to a hypothetical question rather than a finding specific to this Veteran.  In addition, such determination includes consideration as to the availability of jobs for which the Veteran was potentially eligible.  However, the availability of employment in the job market, i.e., potential job openings, is not a factor for consideration in determining entitlement to a TDIU rating.  See generally, Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011) (gives deference to the interpretation by VA's Adjudication Procedures Manual Rewrite M21-1MR, Part IV, Subpart ii, Chapter 2, Section F, 2-F-12, which indicates that the "availability of work" is irrelevant to a TDIU determination). 

Moreover, although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Adjudication of VA and SSA claims is based on different laws and regulations. Thus, SSA's determination has no significant probative value in this matter and is not sufficient to overcome the other evidence, and the opinion of the Director of VA's Compensation Service that the evidence does not establish entitlement to a TDIU, on an extra-schedular basis, prior to March 14, 1994.

The Veteran also contends that an effective date in January 1991 is warranted for the award of TDIU as he had filed a claim for service connection for a back injury at that time and all claims are also considered claims for TDIU.  However, service connection for a back strain was granted in a March 1991 rating decision and an initial rating was assigned, thereby informing the Veteran that any inferred claim for TDIU had also been denied.  See, e.g., Ingram v. Nicholson, 21 Vet. App. 232, 248 (2007) (where the RO assigns less than 100 percent for the service-connected disability upon which a TDIU claim is predicated, a claimant is understood to have "received general notice of the denial of [his] TDIU claim[].").  The March 1991 rating decision is final; however, as that determination is final, it implicitly denied any informal claim for a TDIU rating and stands as a bar to an earlier effective date for the Veteran's TDIU rating. 
The Board emphasizes that there is no legal provision for a freestanding challenge to the finality of a prior decision.  Accordingly, an attack on a final decision, including the March 1991 rating action, must be raised through a valid procedure, such as by alleging clear and unmistakable error (CUE) in such a decision, within the meaning of 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  See generally DiCarlo v. Nicholson, 20 Vet. App. 52, 57 (2006); Bingham v. Nicholson, 421 F.3d 1346, 1349 (Fed.Cir. 2005); and Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Moreover, to the extent that the Veteran asserted that VA committed CUE by not awarding an effective date of TDIU in 1991, the Board notes that the Veteran has not identified a final decision which contains such an error.

Finally, the Board has considered whether an earlier effective date was warranted for the award of a TDIU on an extra-schedular basis under 38 C.F.R. § 3.321(b). 
There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R.                   § 3.321(b)(1) governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116. 

Likewise, caution must be taken not to conflate the criteria in 38 C.F.R. § 3.321(b) with the criteria for a TDIU in 38 C.F.R. § 4.16(b).  The Court has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) and for purposes of a TDIU claim under 38 C.F.R. § 4.16 ."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former requires marked interference with employment, the latter requires evidence of unemployability.  Id; see also Thun v. Peake, 22 Vet. App. at 117 (extra-schedular consideration under § 3.321 may be warranted for disability that present a loss of earning capacity that is less severe than total unemployability).  Moreover, in the Memorandum Decision dated in June 2008, the Court determined that the testimony of Dr. C. B. that employers were reluctant to hire spinal injury patients because of liability and insurance concerns constituted evidence of marked interference with employment.  However, as discussed above, the Veteran maintained gainful employment for VA purposes in the calendar year 1992, and actual gainful employment precludes an award of TDIU on an extra-schedular basis.  Moreover, the Board notes the March 1998 statement from the Veteran's former employer which indicates that the Veteran had reported that he was unavailable for work in early 1992 (and, thus, prior to his employment in the meat packing plant), which suggests that the Veteran was not then seeking work.  

After the Board's thorough review of the entire evidentiary record, as was done by the Director of Compensation Service, the Board concludes that the Director's determination that an extra-schedular TDIU was not warranted prior to March 1, 1994 was fully supported by the evidence.  

Furthermore, the Board finds that, to whatever extent the Veteran and his attorney or representative attempt to establish the Veteran's entitlement to a TDIU on the basis of lay assertions, alone, the Board emphasizes that neither the Veteran nor his attorney or representative are shown to possess expertise in medical or vocational matters (see, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) and Routen v. Brown, 10 Vet. App. 183, 186 (1997)), and, as indicated above, the persuasive medical and other objective evidence on this point does not support these assertions. 

In sum, while the record reflects that the Veteran maintained only intermittent employment prior to March 14, 1994, the competent, probative evidence simply does not support a finding that, during that time frame, the Veteran's service connected disabilities, alone-without consideration of his age and impairment due to his nonservice-connected disabilities-were of sufficient severity to produce unemployability. Accordingly, the Board can only conclude that, prior to March 14, 1994, a TDIU rating was not warranted on an extra-schedular basis.

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In light of all the foregoing, the Board finds that there is no legal basis for assignment of an effective date prior to March 14, 1994 for the award of a TDIU, to include consideration of entitlement to a TDIU on an extra-schedular basis pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).  Thus, the claim must be denied as lacking legal merit.   See Sabonis v. Brown, 6 Vet .App. 426, 430 (1994).


ORDER

An effective date earlier than March 14, 1994, for the award of a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. §§ 3.321(b) and 4.16(b), is denied.


 

____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


